Case 0:21-cv-60665-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                             CASE NO:
 LISA EVANCHO,

        Plaintiff,

        v.

 THE BROWARD ALLIANCE, INC.

        Defendant.
                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

         Plaintiff, LISA EVANCHO (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

 following Complaint for Damages and Demand for Jury Trial against Defendant, THE

 BROWARD ALLIANCE, INC. (“TBA”), and alleges as follows:

                                           INTRODUCTION

        1.      Defendant has unlawfully deprived Plaintiff of federal overtime compensation

 during the course of her employment. This is an action arising under the Fair Labor Standards Act

 (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all overtime wages owed to Plaintiff during

 the course of her employment.

                                             PARTIES

        2.      During all times material hereto, Plaintiff was a resident of the State of Florida,

 over the age of 18 years, and otherwise sui juris.

        3.      During all times material hereto, Defendant, TBA was a Florida not for profit

 corporation transacting business within Ft. Lauderdale, Florida, within the jurisdiction of this
Case 0:21-cv-60665-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 2 of 6




 Honorable Court. Defendant TBA’s principal address in Florida is 110 E. Broward Blvd. Suite

 1990, Ft. Lauderdale, Florida 33301.

         4.      During all times material hereto, Defendant, TBA was vested with authority to hire,

 fire, compensate, and reprimand Plaintiff, and to oversee and implement the pay practices that

 applied to Plaintiff.

         5.      Defendant TBA was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during

 all times pertinent to the allegations herein.

                                   JURISDICTION AND VENUE

         6.      The acts and/or omissions giving rise to this lawsuit took place within the

 jurisdiction of this Honorable Court.

         7.      The Corporate Defendant is headquartered and regularly transacts business in

 Broward County, Florida, and jurisdiction is therefore proper within the Southern District of

 Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

         8.      Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. §

 216(b) and 28 U.S.C. § 1391(b).

                                    GENERAL ALLEGATIONS

         9.      Defendant promotes economic development and attracting high wage jobs and

 capital development in Fort Lauderdale, Florida.

         10.     Defendant employed Plaintiff as an hourly accounting coordinator from January

 2014 through March 5, 2021.

                                         FLSA COVERAGE

         11.     Defendant TBA is covered under the FLSA through enterprise coverage, as TBA

 was engaged in interstate commerce during all pertinent times in which Plaintiff was employed.




                                                  2
Case 0:21-cv-60665-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 3 of 6




 More specifically, TBA was engaged in interstate commerce by virtue of the fact that its business

 activities involved those to which the FLSA applies. TBA’s business and Plaintiff’s work for TBA

 affected interstate commerce because the materials and goods that Plaintiff used on a constant

 and/or continuous basis moved through interstate commerce prior to or subsequent to Plaintiff’s

 use of the same.

        12.     During her employment with TBA, Plaintiff handled and worked with various

 goods and/or materials that moved through interstate commerce, including, but not limited to:

 telephones, pens, notepads, keyboards, paper, paperclips, tape, staples, highlighters, cellular

 telephones, computers, etc.

        13.     TBA also regularly employed two (2) or more employees for the relevant time

 period, who handled the same or similar goods as those goods and materials handled by Plaintiff,

 or used the instrumentalities of interstate commerce, or the mails, thus making TBA’s business an

 enterprise covered by the FLSA.

        14.     TBA grossed or did business in excess of $500,000.00 per year in the years 2018,

 2019 2020, and is expected to gross in excess of $500,000.00 in 2021.

                               PLATINIFF’S WORK FOR DEFENDANT

        15.     On or around September 13, 2013, Defendant hired Plaintiff on a temporary basis.

        16.     In or around January 2014, Defendant asked Plaintiff to help with accounting and

 shortly thereafter, promoted her to the position of accounting coordinator.

        17.     As accounting coordinator, Plaintiff worked on payroll, payables, and receivables,

 and prepared monthly accounting records and billing.

        18.     Plaintiff’s regular hourly rate was $23.08 per hour during all times material hereto.




                                                  3
Case 0:21-cv-60665-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 4 of 6




         19.     During her employment, Plaintiff regularly worked in excess of forty (40) hours

 per week but was not properly compensated in accordance with the FLSA for some or all of the

 overtime hours she worked.

         20.     Indeed, Defendant regularly required Plaintiff to attend and work at events in which

 Plaintiff was required to work off-the-clock. During the workweeks when Plaintiff had to attend

 these company events, Plaintiff worked more than forty (40) hours and did not receive overtime

 wages to compensate her for her work at the company events.

         21.     Defendant was expressly aware of the work performed by Plaintiff, and in fact

 instructed and directed Plaintiff to perform this work, but nevertheless required Plaintiff to

 continue working without receiving proper compensation for some of the hours worked during all

 times relevant hereto.

         22.     On or about March 5, 2021, Defendant terminated Plaintiff.

           COUNT I – FEDERAL OVERTIME LAW VIOLATIONS – 29 U.S.C. § 207

         23.     Plaintiff re-avers and re-alleges Paragraphs 1 through 22 above, as though fully set

 forth herein.

         24.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. § 216(b).

         25.     During the time period relevant to this lawsuit, Plaintiff regularly worked in excess

 of forty (40) hours per week.

         26.     However, Defendant failed to properly compensate Plaintiff at a rate of time-and-

 one-half her regular hourly rate for hours worked over forty (40) per week as required under the

 FLSA.




                                                   4
Case 0:21-cv-60665-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 5 of 6




        27.     Plaintiff is entitled to recover statutorily prescribed federal overtime wages at a rate

 of time-and-one-half per hour, for all hours worked in excess of forty (40) per week.

        28.     Plaintiff received a regular hourly rate of $23.08 per hour. However, Defendant

 failed to pay Plaintiff at her proper overtime rate of time-and-one-half her regular hourly rate for

 hours of work Plaintiff performed in excess of forty (40) during the previous three (3) years.

        29.     Accordingly, Plaintiff is entitled to overtime wages at the rate of $34.62 per hour

 for each hour worked over forty (40) in any given workweek.

        30.     Defendant’s intentionally and/or willfully violated the FLSA or were reckless

 and/or indifferent as to their compliance with federal overtime law. Plaintiff is therefore entitled

 to liquidated (double) damages under federal law.

        31.     As a direct and proximate result of Defendant’s conduct, Plaintiff has been

 damaged in an amount to be proven at trial, including, but not limited to, a sum equivalent to the

 unpaid overtime compensation as required by 29 U.S.C. § 216(b) and any such further damages as

 may be shown at the time of trial.

        32.     Plaintiff has been required to retain the undersigned law firm to prosecute her

 claims and is therefore entitled to recover attorney’s fees and costs under the FLSA.

        WHEREFORE, Plaintiff, LISA EVANCHO, demands judgment against Defendant, THE

 BROWARD ALLIANCE, INC., and respectfully requests that he be awarded the following relief:

 (a) unliquidated damages; (b) liquidated damages; (c) reasonable attorneys’ fees and costs; and

 any and all such further relief as may be deemed just and reasonable under the circumstances.




                                                   5
Case 0:21-cv-60665-FAM Document 1 Entered on FLSD Docket 03/25/2021 Page 6 of 6




                                  DEMAND FOR JURY TRIAL

           Plaintiff, LISA EVANCHO, hereby requests and demands a trial by jury on all appropriate

 claims.

           Dated this 25th day of March 2021.



                                                      Respectfully Submitted,

                                                      USA EMPLOYMENT LAWYERS-
                                                      JORDAN RICHARDS, PLLC
                                                      805 E. Broward Blvd. Suite 301
                                                      Fort Lauderdale, Florida 33301
                                                      Ph: (954) 871-0050
                                                      Counsel for Plaintiff, Lisa Evancho

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372
                                                      JAKE BLUMSTEIN, ESQUIRE
                                                      Florida Bar No. 1017746
                                                      Jordan@jordanrichardspllc.com
                                                      Melissa@jordanrichardspllc.com
                                                      Jake@jordanrichardspllc.com

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 25th

 day of March 2021.

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372

                                          SERVICE LIST:




                                                  6
